Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 


DETAILED ACTION
	Claims 1-3, 5-22, 24-28, 36-38, 40-43, 45-52, 54-61 are currently pending in this application.  Applicant has elected Species 1 with traverse in the reply filed on 3/18/2019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 8, 9, 17-25, 27, 28, 36, 38, 40-43, 45, 46, 51, 52, 54, 59, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of LIM (6,488,603).

Regarding Claim 1, IWASAKI teaches a bicycle rear sprocket assembly comprising: at least one sprocket (6a-6e) including at least ten internal spline teeth (26) configured to engage with a bicycle hub assembly (5).
IWASAKI teaches wherein the at least ten internal spline teeth (26) have a first internal pitch angle and a second internal pitch angle different from the first internal pitch angle, the at least ten internal spline teeth including at least ten internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the at least ten internal-spline driving surfaces each including a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, 
IWASAKI does not teach and a total of the radial lengths of the at least ten internal-spline driving surfaces being equal to or larger than 7 mm.
IWASAKI discloses the result effective variable of a total radial length of the internal-spline driving surface since it has some total driving surface radial length as seen in Fig. 5.

IWASAKI as modified teaches at least one internal-spline driving surface of the at least ten internal-spline driving surfaces having a first internal-spline-surface angle defined between the at least one internal-spline driving surface of the at least ten internal-spline driving surfaces and a first radial line extending from a rotational center axis of the bicycle rear sprocket assembly to the radially outermost edge of the at least one internal-spline driving surface of the at least ten internal-spline driving surfaces, and the first internal-spline-surface angle ranging from 0 degree to 10 degrees (Fig. 5).
IWASAKI does not teach and a total number of the at least ten internal spline teeth is larger than a total tooth number of at least one of the at least one sprocket.
LIM teaches a total number of the at least ten internal spline teeth of more than 20 (sprocket 27, Fig. 5, 11), which is larger than a total tooth number of at least one of the at least one sprocket in Fig. 5 of IWASAKI.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number in LIM to decrease the stress on each leading spline surface in the direction of torque transmission.


Regarding Claims 8, 27, IWASAKI teaches wherein the at least one sprocket includes a largest sprocket including at least one sprocket tooth, 
IWASAKI does not teach and a total number of the at least one sprocket tooth of the largest sprocket is equal to or larger than 46.
IWASAKI teaches the result effective variable of the largest sprocket (6e) having a number of teeth (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the number of teeth in IWASAKI to allow for lower drive ratios or a more durable sprocket and chain transmission.
 
Regarding Claims 9, 28, IWASAKI does not teach wherein the total number of the at least one sprocket tooth of the largest sprocket is equal to or larger than 50.
IWASAKI teaches the result effective variable of the largest sprocket (6e) having a number of teeth (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the number of teeth in IWASAKI to allow for lower drive ratios or a more durable sprocket and chain transmission.

Regarding Claim 17, IWASAKI teaches a bicycle rear sprocket assembly (6a-6e) comprising: at least one sprocket including at least one internal spline tooth (26) configured to engage with a bicycle hub assembly (5),

IWASAKI teaches the result effective variable of an internal spline major diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 
IWASAKI as modified teaches the at least ten internal spline teeth including at least ten internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the at least ten internal-spline driving surfaces each including a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, 
IWASAKI as modified does not teach and a total of the radial lengths of the at least ten internal-spline driving surfaces being equal to or larger than 7 mm.
IWASAKI discloses the result effective variable of a total radial length of the internal-spline driving surface since it has some total driving surface radial length as seen in Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the total driving surface radial length of the sprocket in IWASAKI and optimize it so the sprocket and hub connection is sufficiently durable. Increasing the total driving surface area decreases the pressure on the driving surfaces 
IWASAKI as modified teaches at least one internal-spline driving surface of the at least ten internal-spline driving surfaces having a first internal-spline-surface angle defined between the at least one internal-spline driving surface of the at least ten internal-spline driving surfaces and a first radial line extending from a rotational center axis of the bicycle rear sprocket assembly to the radially outermost edge of the at least one internal-spline driving surface of the at least ten internal-spline driving surfaces, and the first internal-spline-surface angle ranging from 0 degree to 10 degrees (Fig. 5).
IWASAKI does not teach and a total number of the at least ten internal spline teeth is larger than a total tooth number of at least one of the at least one sprocket.
LIM teaches a total number of the at least ten internal spline teeth of more than 20 (sprocket 27, Fig. 5, 11), which is larger than a total tooth number of at least one of the at least one sprocket in Fig. 5 of IWASAKI.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number in LIM to decrease the stress on each leading spline surface in the direction of torque transmission.


Regarding Claims 18, 40, IWASAKI does not teach wherein the internal-spline major diameter is equal to or larger than 25 mm.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application.  

Regarding Claims 19, 41, IWASAKI does not teach wherein the internal-spline major diameter is equal to or larger than 29 mm.
IWASAKI teaches the result effective variable of an internal spline major diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 

Regarding Claim 20, IWASAKI does not teach wherein the at least one internal spline tooth has an internal-spline minor diameter equal to or smaller than 28 mm. 
IWASAKI teaches the result effective variable of an internal spline minor diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create 

Regarding Claim 21, IWASAKI does not teach wherein the at least one internal spline tooth has an internal-spline minor diameter equal to or larger than 25 mm. 
IWASAKI teaches the result effective variable of an internal spline minor diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 

Regarding Claim 22, IWASAKI does not teach wherein the at least one internal spline tooth has an internal-spline minor diameter equal to or larger than 27 mm. 
IWASAKI teaches the result effective variable of an internal spline minor diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 



IWASAKI teaches the result effective variable of radial lengths defined from the radially outermost edge to the radially innermost edge (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 

Regarding Claims 25, 46, IWASAKI as modified does not teach wherein the total of the radial lengths is equal to or larger than 15 mm.
IWASAKI teaches the result effective variable of radial lengths defined from the radially outermost edge to the radially innermost edge (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the radial lengths in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 


Regarding Claim 36, IWASAKI as modified teaches a bicycle drive train comprising: the bicycle rear sprocket assembly according to claim 1; and a bicycle hub assembly (5) comprising a sprocket support body including at least ten external spline teeth (teeth in between instances of 22) configured to engage with the bicycle rear sprocket assembly, each of the at least ten external spline teeth (62) having an external-spline driving surface and an external-spline non-driving surface (Fig. 3, 5).

Regarding Claim 38, IWASAKI as modified teaches a bicycle drive train comprising: the bicycle rear sprocket assembly according to claim 17; and a bicycle hub assembly (5) comprising a sprocket support body including at least one external spline tooth (teeth in between instances of 22) configured to engage with the bicycle rear sprocket assembly, 
IWASAKI as modified does not teach the at least one external spline tooth having an external-spline major diameter equal to or smaller than 30 mm.
IWASAKI teaches the result effective variable of an external spline major diameter (Figs. 3, 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the external spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 


Regarding Claims 42, IWASAKI does not teach wherein the internal-spline minor diameter is equal to or larger than 25 mm.
IWASAKI teaches the result effective variable of an internal spline minor diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline minor diameter in IWASAKI to create 

Regarding Claim 43, IWASAKI does not teach wherein the internal-spline major diameter is equal to or larger than 27 mm.
IWASAKI teaches the result effective variable of an internal spline major diameter (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the internal spline major diameter in IWASAKI to create a more lightweight hub assembly while allowing adequate durability for a given application. 


Regarding Claim 51, IWASAKI as modified teaches wherein the at least ten internal spline teeth (26) comprise at least ten internal-spline non-driving surfaces, at least one internal-spline non-driving surface of the at least ten internal-spline non-driving surfaces having a second internal-spline-surface angle defined between the at least one internal-spline non-driving surface of the at least ten internal-spline non-driving surfaces and a second radial line extending from the rotational center axis of the bicycle rear sprocket assembly to a radially outermost edge of the at least one internal-spline non-driving surface of the at least ten internal-spline non-driving surfaces, the second internal-spline-surface angle being different from the first internal-spline-surface angle (Fig. 5).

Regarding Claims 52, IWASAKI as modified teaches wherein the first internal-spline-surface angle is smaller than the second internal-spline-surface angle (Fig. 5).

Regarding Claims 54, IWASAKI as modified does not teach wherein the second internal-spline-surface angle ranges from 0 degree to 60 degrees.
IWASAKI teaches the result effective variable of a second internal spline surface angle as seen in (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the second internal spline surface angle in IWASAKI to balance the durability of the spline teeth bases with the durability of the spline teeth tips for a given application.

Regarding Claims 59, 61, IWASAKI as modified teaches wherein the at least one sprocket includes a plurality of sprockets that includes a smallest sprocket (LIM 27), and the total number of the at least ten internal spline teeth is larger than a total tooth number of the smallest sprocket (LIM Figs. 5 and 11).



Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of LIM (6,488,603) and further in view of NAKAGAWA (2009/0317177).

Regarding Claim 2, IWASAKI does not teach wherein a total number of the at least ten internal spline teeth is equal to or larger than 20.
NAKAGAWA teaches wherein a total number of the at least ten internal spline teeth (43) is equal to or larger than 20.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number of NAKAGAWA to decrease the stress on each leading spline surface in the direction of torque transmission.

Regarding Claim 3, IWASAKI does not teach wherein the total number of the at least ten internal spline teeth is equal to or larger than 25.
NAKAGAWA wherein the total number of the at least ten internal spline teeth (43) is equal to or larger than 25.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number of NAKAGAWA to decrease the stress on each leading spline surface in the direction of torque transmission.



s 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of LIM (6,488,603) and further in view of CHIANG (2010/0260544).

Regarding Claim 5, IWASAKI does not teach wherein at least one of the at least ten internal spline teeth has a shape different from a shape of another of the at least ten internal spline teeth.
CHIANG teaches wherein at least one of the internal spline teeth (44) has a shape different from a shape of another of the at least ten internal spline teeth.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change a spline shape in IWASAKI with the shape in CHIANG to maintain the proper orientation of each sprocket relative to each other so gear changing features on each sprocket properly positioned.

Regarding Claim 6, IWASAKI does not teach wherein at least one of the at least ten internal spline teeth has a first spline size different from a second spline size of another of the at least ten internal spline teeth.
CHIANG teaches wherein at least one internal spline teeth has a first spline size different from a second spline size of another of the at least ten internal spline teeth (44).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change a spline shape in IWASAKI with the shape in CHIANG to .


Claims 7, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of LIM (6,488,603) and further in view of BERNARDELE (2016/0176477).

Regarding Claims 7, 26, IWASAKI does not teach wherein the at least one sprocket includes a smallest sprocket including at least one sprocket tooth, and a total number of the at least one sprocket tooth of the smallest sprocket is equal to or smaller than 10.
BERNARDELE teaches wherein the at least one sprocket includes a smallest sprocket (12d) including at least one sprocket tooth (122d), and a total number of the at least one sprocket tooth of the smallest sprocket is equal to or smaller than 10. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket teeth number in IWASAKI with the number in BERNARDELE to give the bicycle a higher drive ratio or produce a smaller and lighter transmission.


s 10-13, 15, 16, 37, 47-50, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of LIM (6,488,603) and further in view of YAEGASHI (5,697,850).

Regarding Claims 10, 47, IWASAKI teaches a bicycle rear sprocket assembly comprising: at least one sprocket (6a-6e) including a plurality of internal spline teeth (26) configured to engage with a bicycle hub assembly (5), 
IWASAKI does not teach at least two internal spline teeth of the plurality of internal spline teeth being circumferentially arranged at a first internal pitch angle with respect to a rotational center axis of the bicycle rear sprocket assembly, the first internal pitch angle ranging from 10 degrees to 20 degrees.
YAEGASHI teaches at least two internal spline teeth of the plurality of internal spline teeth being circumferentially arranged at a first internal pitch angle (2) with respect to a rotational center axis (Fig. 2, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the spline teeth in IWASAKI with the internal pitch angle in YAEGASHI to provide the bases of the sprocket spline teeth and the hub spline teeth increased durability.
IWASAKI as modified does not teach the first internal pitch angle ranging from 10 degrees to 20 degrees.
YAEGASHI teaches the result effective variable of a first internal pitch angle as seen in (Fig. 2, 3).

IWASAKI as modified teaches the at least ten internal spline teeth including at least ten internal-spline driving surfaces to transmit a driving rotational force to the bicycle hub assembly during pedaling, the at least ten internal-spline driving surfaces each including a radially outermost edge, a radially innermost edge, and a radial length defined from the radially outermost edge to the radially innermost edge, 
IWASAKI as modified does not teach and a total of the radial lengths of the at least ten internal-spline driving surfaces being equal to or larger than 7 mm.
IWASAKI discloses the result effective variable of a total radial length of the internal-spline driving surface since it has some total driving surface radial length as seen in Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the total driving surface radial length of the sprocket in IWASAKI and optimize it so the sprocket and hub connection is sufficiently durable. Increasing the total driving surface area decreases the pressure on the driving surfaces of the sprockets and hub since drive forces are distributed over a larger contact area. The lower pressure results in less deformation of the contact areas due to a drive load.
IWASAKI as modified teaches at least one internal-spline driving surface of the at least ten internal-spline driving surfaces having a first internal-spline-surface angle defined between the at least one internal-spline driving surface of the at least ten 
IWASAKI does not teach and a total number of the at least ten internal spline teeth is larger than a total tooth number of at least one of the at least one sprocket.
LIM teaches a total number of the at least ten internal spline teeth of more than 20 (sprocket 27, Fig. 5, 11), which is larger than a total tooth number of at least one of the at least one sprocket in Fig. 5 of IWASAKI.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change spline number in IWASAKI with the number in LIM to decrease the stress on each leading spline surface in the direction of torque transmission.


Regarding Claims 11, 48, IWASAKI does not teach wherein the first internal pitch angle ranges from 12 degrees to 15 degrees.
YAEGASHI teaches the result effective variable of a first internal pitch angle as seen in (Fig. 2, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the pitch angle in IWASAKI as modified to balance the durability of the spline teeth bases with the durability of the spline teeth tips for a given application.

Regarding Claims 12, 49, IWASAKI does not teach wherein the first internal pitch angle ranges from 13 degrees to 14 degrees.
YAEGASHI teaches the result effective variable of a first internal pitch angle as seen in (Fig. 2, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the pitch angle in IWASAKI as modified to balance the durability of the spline teeth bases with the durability of the spline teeth tips for a given application.

Regarding Claims 13, 50, IWASAKI teaches wherein at least two internal spline teeth of the plurality of internal spline teeth are circumferentially arranged at a second internal pitch angle with respect to the rotational center axis, and the second internal pitch angle is different from the first internal pitch angle (26)(YAEGASHI Figs. 2 and 3).

Regarding Claim 15, IWASAKI as modified teaches wherein the at least one sprocket includes a largest sprocket including at least one sprocket tooth, 
IWASAKI does not teach and a total number of the at least one sprocket tooth of the largest sprocket is equal to or larger than 46.
IWASAKI teaches the result effective variable of the largest sprocket (6e) having a number of teeth (Fig. 5).

 
Regarding Claim 16, IWASAKI as modified does not teach wherein the total number of the at least one sprocket tooth of the largest sprocket is equal to or larger than 50.
IWASAKI teaches the result effective variable of the largest sprocket (6e) having a number of teeth (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the number of teeth in IWASAKI to allow for lower drive ratios or a more durable sprocket and chain transmission.

Regarding Claim 37, IWASAKI as modified teaches a bicycle drive train comprising: the bicycle rear sprocket assembly according to claim 10; and a bicycle hub assembly (5) comprising a sprocket support body including a plurality of external spline teeth (teeth in between instances of 22) configured to engage with the bicycle rear sprocket assembly, 
IWASAKI as modified does not teach at least two external spline teeth of the plurality of external spline teeth being circumferentially arranged at a first external pitch angle with respect to a rotational center axis of the bicycle hub assembly, the first external pitch angle ranging from 10 degrees to 20 degrees.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the spline teeth in IWASAKI with the external pitch angle in YAEGASHI to provide the bases of the sprocket spline teeth and the hub spline teeth increased durability.
IWASAKI as modified does not teach the first external pitch angle ranging from 10 degrees to 20 degrees.
YAEGASHI teaches the result effective variable of a first external pitch angle as seen in (Fig. 2, 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the pitch angle in IWASAKI as modified to balance the durability of the spline teeth bases with the durability of the spline teeth tips for a given application.

Regarding Claim 57, IWASAKI as modified does not teach and a total of the radial lengths is equal to or larger than 10 mm.
IWASAKI teaches the result effective variable of a total radial length of the internal-spline driving surface since it has some total driving surface radial length as seen in Fig. 5.


Regarding Claim 58, IWASAKI as modified does not teach and a total of the radial lengths is equal to or larger than 15 mm.
IWASAKI teaches the result effective variable of a total radial length of the internal-spline driving surface since it has some total driving surface radial length as seen in Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to optimize the total driving surface radial length of the sprocket in IWASAKI so the sprocket and hub connection is sufficiently durable.

Regarding Claims 60, IWASAKI as modified teaches wherein the at least one sprocket includes a plurality of sprockets that includes a smallest sprocket (LIM 27), and the total number of the at least ten internal spline teeth is larger than a total tooth number of the smallest sprocket (LIM Figs. 5 and 11).



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of LIM (6,488,603) and YAEGASHI (5,697,850) and further in view of BERNARDELE (2016/0176477).

Regarding Claim 14, IWASAKI as modified does not teach wherein the at least one sprocket includes a smallest sprocket including at least one sprocket tooth, and a total number of the at least one sprocket tooth of the smallest sprocket is equal to or smaller than 10.
BERNARDELE teaches wherein the at least one sprocket includes a smallest sprocket (12d) including at least one sprocket tooth (122d), and a total number of the at least one sprocket tooth of the smallest sprocket is equal to or smaller than 10. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket teeth number in IWASAKI with the number in BERNARDELE to give the bicycle a higher drive ratio or produce a smaller and lighter transmission.


Claims 55, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWASAKI (4,869,710) in view of TOKUYAMA (2015/0210353).

Regarding Claim 55, IWASAKI does not teach further comprising a sprocket support to which the at least one sprocket is attached.
TOKUYAMA teaches further comprising a sprocket support (14) to which the at least one sprocket (12)(22) is attached.


Regarding Claim 56, IWASAKI as modified teaches wherein the sprocket support is made of a non-metallic material including a resin material [0071][0083].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-22, 24-28, 36-38, 40-43, 45-52 and 54-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654